IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2495 Disciplinary Docket No. 3
                                            :
PHILLIP F. DRINKWATER, III a/k/a            :   Board File No. C1-17-708
PHILLIP FRANCIS DRINKWATER, III             :
                                            :   (Supreme Court of New Jersey, M-1104
                                            :   September Term 2014)
                                            :
                                            :   Attorney Registration No. 62058
                                            :
                                            :   (Out of State)

                                         ORDER

PER CURIAM
       AND NOW, this 9th day of August, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Phillip F. Drinkwater, III, is transferred to disability inactive status in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.